Citation Nr: 1700275	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971 and from September 1972 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

During the pendency of the appeal, a September 2014 rating decision assigned a higher rating of 40 percent for degenerative bone and disc disease of the lumbar spine, effective June 17, 2014.  As that higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A January 2015 Board decision denied entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims.  In a May 2015 memorandum decision, the Court affirmed the portion of the January 2015 Board decision which found that an August 8, 2008 examination report did not support a staged rating higher than 20 percent.  The Court set aside the remainder of the January 2015 Board decision and remanded the matters for further proceedings consistent with the memorandum decision.  

In the January 2015 decision, the Board noted that in April 2012, the Veteran filed a separate claim for radiculopathy of both lower extremities secondary to a service connected lumbar spine disability.  He received a duty to assist letter on April 2012 and was notified of the rating decision in May 2012 that granted service connection for radiculopathy of the left and right lower extremities and assigned a 20 percent rating for each.  The Veteran did not file a notice of disagreement with the May 2012 rating decision, so the Board found that the ratings for radiculopathy of the lower extremities are not on appeal before the Board.  In the May 2016 memorandum decision, the Court found that the 20 percent ratings for radiculopathy of the bilateral lower extremities should have been further developed and adjudicated by the Board.  In compliance with the May 2016 Court decision, the Board has now included the issues of entitlement to initial disability ratings in excess of 20 percent for radiculopathy of the left and right lower extremities to the appeal.

In an October 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran was unable perform work duties due to his service-connected disabilities.  The representative specifically argued that VA must consider whether the Veteran is entitled to TDIU.  Therefore, the Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

In the May 2015 memorandum decision, the Court found that the Board had not adequately developed the case to consider all of the neurological symptoms associated with the Veteran's service-connected low back disability.  The Court specified that the Board had not considered whether erectile dysfunction, sciatic nerve paralysis, musculotaneous nerve paralysis, or an external cutaneous nerve condition warranted separate ratings.

The Veteran last underwent VA examination of the lower back in June 2014.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the concerns expressed in the May 2015 Court memorandum decision, the Board finds that an updated VA examination would be helpful in properly identifying and delineating the neurological symptoms associated with the Veteran's service-connected low back disability.  

In an October 2016 informal hearing presentation, the Veteran's representative specifically argued that VA must consider whether the Veteran is entitled to TDIU and an extraschedular rating.  In particular, the representative referenced the Veteran's multiple service-connected disabilities and noted that where the collective impact of a Veteran's disabilities are inadequately represented, referral for extraschedular consideration is the appropriate course of action.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate that matter in the first instance, to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for TDIU.

2.  Send the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically notify the Veteran of the criteria to establish entitlement to a TDIU.

3.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

4.  Schedule the Veteran for VA orthopedic and neurological examinations by a medical doctor.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  Any opinion expressed should be accompanied by a complete rationale.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower back disability.  The examiner should specifically state whether or not each disability is found, to include:  radiculopathy of either lower extremity, peripheral neuropathy of either lower extremity, sciatic nerve paralysis, musculotaneous nerve paralysis, external cutaneous nerve condition, erectile dysfunction, bowel or bladder impairment, or any other objective neurologic abnormality.  For each neurologic disability found present on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any radiculopathy of either lower extremity, peripheral neuropathy of either lower extremity, sciatic nerve paralysis, musculotaneous nerve paralysis, external cutaneous nerve condition, erectile dysfunction, bowel or bladder impairment, or any other objective neurologic abnormality had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  

(b)  If the examiner opines that any disabilities are not as likely as not due to service, then the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any radiculopathy of either lower extremity, peripheral neuropathy of either lower extremity, sciatic nerve paralysis, musculotaneous nerve paralysis, external cutaneous nerve condition, erectile dysfunction, bowel or bladder impairment, or any other objective neurologic abnormality are caused by or aggravated by the service-connected lumbar spine disability.  

(c)  Concerning any neurological findings, the examiner must state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(d)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(e)  The physician must make specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(f)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(g)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran had incapacitating episodes associated with the lumbar spine disability, the examiner should specify the frequency and duration.

5.  Then, schedule the Veteran for a vocational survey.  The surveyor should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the surveyor should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The surveyor should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  Then, readjudicate the claims, to specifically include considering whether referral for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted and whether referral for consideration of the assignment of an extraschedular rating for a lumbar spine disability based on the combined effects of service-connected disabilities is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

